UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2425



ERIC PIERRE-LOUIS,

                                              Plaintiff - Appellant,

          versus


HARRIS TEETER, INCORPORATED,

                                               Defendant - Appellee.


DENTON & FERREBEE,

                                                              Movant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-98-2-2)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Pierre-Louis, Appellant Pro Se. James Marion Powell, Lucretia
Smith Guia, HAYNSWORTH, BALDWIN, JOHNSON & GREAVES, Greensboro,
North Carolina; James Arthur Howard, II, Robin Jaffe Coghill,
HOWARD & HOWARD, Norfolk, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Eric Pierre-Louis appeals the district court’s granting the

defendant’s Fed. R. Civ. P. 50(a) motion and directing a verdict in

favor of the defendant in this employment discrimination suit

alleging retaliation for engaging in protected activities.   See 42

U.S.C. § 1981 (1994); see also 42 U.S.C. § 2000e-3(a) (1994).   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Pierre-Louis v. Harris Teeter, Inc., No.

CA-98-2-2 (E.D. Va. Sept. 11, 1998).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




                                  2